11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

West Odessa Volunteer Fire                     * From the 161st District Court
Department, Inc.,                                of Ector County,
                                                 Trial Court No. B-138,033.

Vs. No. 11-16-00304-CV                         * April 12, 2018

E. Roman Contreras and                         * Opinion by Bailey, J.
Martina Contreras et al.,                        (Panel consists of: Willson, J.,
                                                 Bailey, J., and Wright, S.C.J.,
                                                  sitting by assignment)

      This court has inspected the record in this cause and concludes that there is
error in the order below. Therefore, in accordance with this court’s opinion, we
reverse the order of the trial court and we render judgment that the underlying
cause against West Odessa Volunteer Fire Department, Inc. is dismissed for lack
of jurisdiction. The costs incurred by reason of this appeal are taxed 2/3 against
E. Roman Contreras and Martina Contreras and 1/3 against Steven Escamilla and
Stephanie Escamilla.